Citation Nr: 0816291	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  97-24 365	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active duty for training from February to 
August 1964 and in August 1965 and May 1966, and active 
service from June 1966 to October 1968.  He served in Vietnam 
from June 1967 to June 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 1997 rating action that denied service 
connection for PTSD.  

By decisions of August 1998, November 2003, and June 2004, 
the Board remanded this case to the RO for further 
development of the evidence and for due process development.

For the reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)) includes enhanced duties to notify and assist 
claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that a claimed inservice stressor actually occurred, and (3) 
a link, established by medical evidence, between current 
symptomatology and a claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2007).

The veteran contends that he has PTSD as a result of having 
experienced stressful events while serving with the 75th 
Supply Company, 277th Supply & Service Battalion, at the U.S. 
Army Depot at Long Binh, Vietnam, including during the 
January-February 1968 TET offensive, namely, exposure to 
enemy artillery fire and rocket and mortar attacks; 
witnessing vehicles exploding and bodies floating in water; 
having knowledge of the reported murder and mutilation of the 
body of a person in his military company, and death of a 
little girl in concertina wire near a guard post; observing 
photographs of enemy bodies; being chased by several men who 
appeared to be enemy soldiers; and discovering an enemy bomb 
which had been set in his work area.    

G. B., M.D., diagnosed PTSD in September and November 1996.  
PTSD was diagnosed on December 1996 VA psychiatric 
examination based on the veteran's reported history of 
inservice stressful experiences.  In March 1998, a VA 
physician stated that the veteran was under her care for 
treatment of an obsessive-compulsive anxiety disorder with 
features of PTSD and clinical depression.  In October and 
November 1998, the veteran was hospitalized at a VA medical 
facility for what was diagnosed as PTSD; a recurrent, 
unipolar major depressive disorder in partial remission; and 
an obsessive-compulsive disorder, by history.  Depression and 
PTSD were diagnosed on April 2007 VA psychiatric examination 
based on the veteran's reported history of inservice 
stressful experiences.

As the veteran has medical findings indicative of PTSD, the 
question remains as to whether the remaining criteria for 
establishing service connection for PTSD are met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
make a specific finding as to whether a veteran engaged in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat - a 
determination that is to be made on a case-by-case basis - 
requires that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  If the evidence establishes that a veteran engaged in 
combat with the enemy and a claimed stressor is related to 
that combat, then his lay testimony alone may establish the 
occurrence of the claimed inservice stressor, and no further 
development or corroborative evidence is required, provided 
such testimony is "satisfactory," i.e., credible, and 
consistent with the circumstances, conditions, or hardships 
of service.  See  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 
Vet. App. at 98.  If, however, the VA determines either that 
a veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat-related, his lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, in December 2006 the National Archives and 
Records Administration (NARA) notified the RO that records 
pertaining to the U.S. Army Depot at Long Binh, Vietnam 
(known as the 506th Field Depot during the period the veteran 
served there, June 1967 to June 1968) had been located.  
However, the RO failed to obtain and review pertinent records 
that may corroborate the veteran's claimed stressful events 
while serving with the 75th Supply Company, 277th Supply & 
Service Battalion, at Long Binh, including during the 
January-February 1968 TET offensive, namely, exposure to 
enemy artillery fire and rocket and mortar attacks, and 
witnessing vehicles exploding and bodies floating in water.      
	

Under the circumstances, the Board finds that the RO should 
contact the NARA and obtain and review pertinent documents 
that may verify the veteran's abovementioned claimed 
inservice stressors while serving at Long Binh during the 
period from June 1967 to June 1968.  

In September 2006, the veteran's representative submitted a 
typewritten statement that gave a history of enemy attacks 
upon the Long Binh Ammunition Supply Depot during the TET 
offensive on 31 January 1968, followed by several days of 
continuing mortar and rocket attacks.  While this report 
appears to corroborate the veteran's account of events at 
Long Binh, the provenance of the statement is unclear.  The 
Board finds that the RO should contact the veteran's 
representative and request him to identify the source or 
origin of the typewritten statement he submitted to the RO in 
September 2006.

If these actions do not produce evidence that sufficiently 
corroborates the occurrence of any claimed inservice 
stressful experiences, then the RO should also attempt to 
corroborate the specifically-claimed events independently, to 
include obtaining operational reports for the 75th Supply 
Company, 277th Supply & Service Battalion, at Long Binh, 
including during the January-February 1968 TET offensive.  
The RO is reminded, however, that requiring corroboration of 
every detail, including a veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert his 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002). 

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:



1.  The RO should contact the veteran's 
representative and request him to 
identify the source or origin of the 
typewritten statement he submitted to the 
RO in September 2006 that gave a history 
of enemy attacks upon the Long Binh 
Ammunition Supply Depot during the TET 
offensive on 31 January 1968, followed by 
several days of continuing mortar and 
rocket attacks.. 

2.  The RO should conduct all appropriate 
action to attempt to independently verify 
any claimed combat action and specific 
stressors, to include contacting the NARA 
and obtaining pertinent documents in an 
attempt to verify the veteran's claimed 
inservice stressful events while serving 
with the 75th Supply Company, 277th Supply 
& Service Battalion, at the U.S. Army 
Depot (also known at the time as the 
506th Field Depot) at Long Binh, Vietnam 
during the period from June 1967 to June 
1968 (which includes the January-February 
1968 TET offensive), specifically: 
exposure to enemy artillery fire and 
rocket and mortar attacks; witnessing 
vehicles exploding and bodies floating in 
water; the reported murder and mutilation 
of the body of a person in his military 
company, and death of a little girl in 
concertina wire near a guard post; and an 
enemy bomb set in his work area.

3.  After associating with the claims 
folder all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
prepare a report detailing the nature of 
any specific combat service (to which an 
alleged inservice stressful experience is 
related), or any specific inservice 
stressful experience or event that has 
been established by the record.  This 
report should then to be added to the 
claims folder.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

